Mr. Justice Horton, after making the foregoing statement, delivered the opinion of the court. As counsel for appellants frankly state, the only question in this case is whether the suit was prematurely brought; or, in other words, was the debt due at that time % The condition as to a demand is set out in full in the foregoing statement. By it the bankers “ reserve the right * * * to demand and have sixty days previous notice, in writing * * * whenever, in our (the bankers) opinion the same may be deemed advisable.” There is no testimony tending to show that appellants’ firm, or any one for it, exercised this reserved right and demanded the specified notice or deemed it advisable so to do. The giving of sixty days notice by the depositor was not a necessary prerequisite or condition of payment unless or until the bank exercised its reserved right to, and did, demand such notice. Hot having done so, the claim of appellee was due at any time. This suit was not prematurely brought. The judgment of the Circuit Court is affirmed.